DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (US Patent Application Publication No. 2018/0287014) (“Asada”) in view of Northrup et al. (US Patent Application Publication No. 2013/0082237) (“Northrup”).
Regarding Claim 1, Asada teaches a nitride semiconductor light-emitting element, comprising: an active layer (Figure 1, item 14) comprising an AlGaN-based barrier layer (Figure 1, item 143, ¶0017); a p-type contact layer (Figure 1, item 15, ¶0017) located on an upper side of the active layer; and an electron blocking stack body (Figure 1, item 20) located between the active layer and the p-type contact layer, wherein the electron blocking stack body comprises a first electron blocking layer (Figure 1, item 21) and a second electron blocking layer (Figure 1, item 23), the first electron blocking layer being located on the active layer side (see Figure 1, note 21 closer to 14) and having a higher Al composition ratio than an Al composition ratio in the barrier layer (¶0096 – see 100% Al vs ¶0094 56%), and the second electron blocking layer being located on the p-type contact layer side (see Figure 1, note 23 closer to 15).  
Asada does not specifically teach the second electron blocking layer having a lower Al composition ratio than an Al composition ratio in the barrier layer (¶0098 – see 78% vs ¶0094 KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).
Regarding Claim 2, Asada as modified by Northrup further teaches the active layer further comprises a well layer having a lower Al composition ratio than the Al composition ratio in the barrier layer (Asada, ¶0094 and Northrup, ¶0050) and the Al composition ratio in the second electron blocking layer is higher than the Al composition ratio in the well layer – it would have been obvious to a person having ordinary skill in the art at the time of effective filing to optimize the well Al content (and thus the ratio of Al content to the second electron blocking layer) based on the specific teachings of Northrup – see Table 1, ¶0050 and varying the barrier/well Al content in the QW directly shifts the emission of the device to specific known wavelengths (see Table 1, note different wavelengths for different barrier Al concentrations) while still providing effective current spreading in the second electron blocking layer (¶0056).  It KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007)  .
Regarding Claim 3, Asada further teaches the thickness of the second electron blocking layer is larger than that of the first electron blocking layer (¶0096 – 1nm vs ¶0097-0098 1nm+4nm).
Regarding Claim 4, Asada further teaches the thickness of the second electron blocking layer is not less than 5 times and not more than 20 times the thickness of the first electron blocking layer (¶0096 – 1nm vs ¶0097-0098 1nm+4nm).
Regarding Claim 4, Asada further teaches a p-type cladding layer (Figure 1, item 152) that is located between the second electron blocking layer (Figure 1, item 23) and the p-type contact layer (note 15 comprises 152) and comprises p-type AlGaN (¶0100) having an Al composition ratio lower (¶0100 – note the concentration is a gradient that goes from 60% to 0%) than the Al composition ratio in the second electron blocking layer (note 0% is lower than 78%) and higher than the Al composition ratio in the well layer (note 60% is greater than 45%).
Regarding Claim 6, Asada further teaches the p-type cladding layer has an Al composition ratio that has a gradient in the thickness direction (¶0100).
Regarding Claim 7, Asada further teaches the Al composition ratio in the first electron blocking layer is not less than 80% (¶0096), and the Al composition ratio in the second electron blocking layer is not less than 40% and not more than 90% (¶0098).
Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fudeta et al. (US Patent Application Publication No. 2012/0319080)
Kinoshita (US Patent No. 11,031,522)
Hirayama et al. (US Patent No. 8,227,789)
Chua (US Patent Application Publication No. 2013/00994141)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891